*1041ORDER
Considering the Petition for Transfer to Active Status filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that William J. Riley, III, Louisiana Bar Roll number 11275, be reinstated to the practice of law, subject to the condition that he must execute a five-year recovery agreement with the Lawyers Assistance Program, and fully comply with the terms and conditions thereof. The Office of Disciplinary Counsel shall monitor respondent’s compliance with his recovery agreement and notify this court of any violation, which may be grounds for immediately returning respondent to disability inactive status.
/s/ Jeannette Theriot Knoll Justice, Supreme Court of Louisiana